Citation Nr: 0842595	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals of gum 
surgery, including gingival recession.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
September 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in December 2006.  

Recent examination by VA, in 2007, disclosed that the veteran 
manifests temporomandibular joint (TMJ) dysfunction.  It 
appears from recent statement of the veteran, that he may be 
claiming service connection for this disorder.  That issue 
has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran was discharged from service in September 
2001.  

2.  The veteran's certificate of discharge or release bears a 
certification that the veteran was not provided a complete 
dental examination and all appropriate dental treatment 
within 90 days prior to his discharge or release.  

3.  There is no evidence that he was provided written notice 
of the eligibility requirements for VA outpatient dental 
treatment at the time of his discharge.


CONCLUSION OF LAW

The veteran is eligible for VA outpatient dental treatment on 
a one-time completion basis.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2002, July 2005, and 
January 2007, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The January 2007 letter included all necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming service connection for the residuals 
of gum surgery.  It is noted that the veteran was treated 
during service for significant periodontal disease during 
1996 and 1997, including replacements flaps over several 
areas of his gums.  Since the veteran does not have missing 
teeth that are not replaceable by suitable prosthesis as the 
result of these surgeries, the Board notes that he is 
claiming service connection for periodontal disease that is 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.181.

Since the veteran does not have missing teeth that are not 
replaceable, consideration will not be given to 38 C.F.R. § 
17.161(a), which is only applicable to those veteran's that 
have missing teeth that are not replaceable. See Simington v. 
West, 11 Vet. App. 41, 44 (1998).

The veteran has not indicated that he lost his teeth as the 
result of combat wounds or other service trauma such that 38 
C.F.R. § 17.161(c), regarding dental trauma, is not 
applicable to his claim.  It is also noted that the veteran 
was not a prisoner of war such that 38 C.F.R. § 17.161(d)(e) 
are not applicable to his claim.  Nor is it shown that the 
veteran has indicated that his dental disorder is aggravating 
a service connected disability, consequently 38 C.F.R. § 
17.161(g) is not applicable to his claim.  In addition, the 
veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation, he is not rated as 
100 percent disabled due to individual unemployability, nor 
is he a Chapter 31 vocational rehabilitation trainee, 
consequently 38 C.F.R. § 17.161(h)(i) are not applicable to 
his claim.

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 90 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1) (2008).  

Recently, the time limit for application for treatment has 
been extended to 180 days.  The final rule implementing this 
change was published on October 8, 2008.  73 Fed. Reg. 58875-
76 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
17.161(b)(1)).  As this is more favorable to the veteran, 
this time limit will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment. The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign. If there is no certification of record, the 
time limit is not considered to have begun. See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

In this case, the veteran's service medical records show that 
he received extensive treatment for periodontal disease while 
on active duty.  On examination by VA in December 2002, the 
veteran was diagnosed as having gingival recession, with 
hypersensitivity of teeth numbered 20 and 21.  The record 
shows that the veteran applied for service connection for a 
dental disability on April 20, 2002, over 180 days following 
his discharge from service at the end of September 2001.  
Review of the record does not; however, reveal any evidence 
showing that the veteran signed a certification that he was 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  As such, although he is 
not shown to have applied for dental treatment within 180 
days of his discharge from service, he is found eligible for 
VA dental treatment on a one-time completion basis.  
Accordingly, and resolving all reasonable doubt in the 
veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102), the Board finds that eligibility for VA outpatient 
dental (Class II(a)) treatment, on a one- time completion 
basis, is established. See 38 C.F.R. § 17.161(b)(1).


ORDER

Service connection for the residuals of gum surgery for the 
purpose of obtaining VA outpatient dental treatment on a one-
time completion basis is granted.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


